        Case 1:20-cv-04875-LMM Document 1 Filed 12/02/20 Page 1 of 15




                IN THE UNITED STATES DISTRICT COURT
                    NOTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


JARED R. WHEAT, an Individual,
and BLACKSTONE LABS, LLC,
a Florida Limited Liability Company,

Plaintiffs,
                                                  Case No. _________________
v.

SUPPLEMENT SCIENCE CORP.,
a New York Corporation d/b/a
CONDEMNED LABORATORIEZ,

Defendant.


                                 COMPLAINT

       Plaintiffs Jared R. Wheat and Blackstone Labs, LLC (“Blackstone”) file this

Complaint against Defendant Supplement Science Corp. d/b/a Condemned Labz

(“Condemned Labz”) and allege as follows:

                                 THE PARTIES

       1.     Plaintiff Jared R. Wheat is an individual residing in Johns Creek,

Georgia. Mr. Wheat owns the registered ARSON® trademark for dietary and

nutritional supplements.
        Case 1:20-cv-04875-LMM Document 1 Filed 12/02/20 Page 2 of 15




      2.     Plaintiff Blackstone is a Florida limited liability company having its

principal address at 1120 Holland Drive, Suite 14, Boca Raton, Florida 33487.

Blackstone markets and sells a dietary supplement called ARSON in the Northern

District of Georgia and throughout the United States.

      3.     Defendant Condemned Labz is a New York corporation having its

registered office at 2139 East 3rd Street, Brooklyn, New York, 11223 and its

registered agent at such address is Vincent Miletti. Condemned Labz markets and

sells a dietary supplement called ARSYN in the Northern District of Georgia and

throughout the United States.

                             JURISDICTION AND VENUE

      4.     This Court has subject matter jurisdiction over this action under 28

U.S.C. §§ 1331 (federal question), 1332 (diversity), 1338 (trademarks and unfair

competition), and 15 U.S.C. § 1121 (Lanham Act claims), as this case is between

citizens of different states and the amount in controversy, exclusive of interest and

costs, exceeds $75,000.

      5.     Pursuant to 28 U.S.C. § 1367, this Court also has supplemental

jurisdiction over Plaintiffs’ claims arising from the laws of the State of Georgia as

those claims are substantially related to the causes of action over which the Court

has original jurisdiction.


                                         2
        Case 1:20-cv-04875-LMM Document 1 Filed 12/02/20 Page 3 of 15




      6.      This Court has personal jurisdiction over Condemned Labz pursuant to

O.C.G.A. § 9-10-91 because Condemned Labz regularly transacts and solicits

business in the Northern District of Georgia and has committed tortious acts

(trademark infringement and unlawful trade practices) within this District.

Condemned Labz has also caused tortious injury in this District by tortious actions

committed outside of this District. By way of example and without limitation,

Condemned Labz has purposefully placed goods bearing an infringing trademark

into the stream of commerce with the knowledge and expectation that such products

would be purchased throughout the United States, including in the Northern District

of Georgia, and said goods have been and continue to be purchased in this District.

      7.      Venue is proper under 28 U.S.C. § 1391(b),(c) because Condemned

Labz transacts business and has committed tortious acts within the Northern District

of Georgia, and the owner of the subject trademark resides in the Northern District

of Georgia.

                            BACKGROUND FACTS

      8.      Mr. Wheat owns the registered ARSON® trademark for dietary and

nutritional supplements. A copy of the registration is attached as Exhibit A.




                                          3
        Case 1:20-cv-04875-LMM Document 1 Filed 12/02/20 Page 4 of 15




      9.     Mr. Wheat’s constructive use of the ARSON® trademark began upon

his filing of an “intent-to-use” application on March 22, 2016. 15 U.S.C. §§ 1051(b),

1057(c).

      10.    Mr. Wheat’s actual use of the ARSON® trademark began no later than

September 15, 2017 and he has since continuously used the trademark in commerce.

      11.    The ARSON® trademark registered on November 14, 2017.

      12.    Mr. Wheat has granted Blackstone a license to use the registered

ARSON® trademark.

      13.    Blackstone expends considerable resources developing, promoting,

branding, marketing, selling, and maintaining the quality of its products, including

its ARSON® dietary supplement.

      14.    Blackstone markets, sells, and distributes its ARSON® dietary

supplement via an extensive network of wholesale, Internet, and retail outlets such

as health food stores, gyms and fitness centers throughout the United States.

      15.    Through long-term use and extensive promotion, the registered

ARSON® trademark has established significant goodwill among consumers of

dietary supplements and has become an extremely valuable asset.




                                         4
        Case 1:20-cv-04875-LMM Document 1 Filed 12/02/20 Page 5 of 15




                  CONDEMNED LABZ’S INFRINGEMENT

      16.    Mr. Wheat and Blackstone recently became aware that Condemned

Labz was and is selling dietary supplements in the United States bearing an

infringing “ARSYN” product name.

      17.    The infringing ARSYN product name and the registered ARSON®

trademark are used on the same goods (dietary supplements), which travel in the

same trade channels.

      18.    The infringing ARSYN product name is confusingly similar in

appearance, sound, and meaning to the registered ARSON® trademark and conveys

a similar commercial impression to consumers of dietary supplements.

      19.    Consumers encountering the infringing ARSYN product name and the

registered ARSON® trademark in the marketplace are, and are likely to be, confused

as to the source of the goods.

      20.    Condemned Labz had constructive notice of the registered ARSON®

trademark as of November 14, 2017, the date of its registration. 15 U.S.C. § 1072.

      21.    Condemned Labs had actual notice of the registered ARSON trademark

no later than February 22, 2019.




                                         5
        Case 1:20-cv-04875-LMM Document 1 Filed 12/02/20 Page 6 of 15




      22.    On February 22, 2019, the United States Patent and Trademark Office

refused to register an application for ARSYN for dietary supplements, citing the

registered ARSON® trademark as its basis for refusal and finding:

      • “The marks are essentially phonetic equivalents and thus sound similar.”
        Exhibit B, p. 2.

      • “In this case, the goods in the application and registration are nearly
        identical. Therefore, it is presumed that the channels of trade and class of
        purchasers are the same for these goods. Specifically, both applicant and
        registrant have identified their goods as “dietary and nutritional
        supplements.” Id., p. 3 (internal citations omitted).

      • “[T]here is a likelihood of confusion and registration is refused pursuant
        to Section 2(d) of the Lanham Act.” Id.

      23.    After receiving the USPTO’s findings, Condemned Labz continued to

sell goods bearing the infringing ARSYN product name.

      24.    Condemned Labz’s infringement capitalizes upon the goodwill of the

ARSON® registration and damages its value by confusing, and thus harming,

consumer perception of the ARSON® dietary supplement.

      25.    As a direct and proximate result of Condemned Labz’ unfair, deceptive

and unlawful acts, Mr. Wheat and Blackstone have suffered ascertainable damages

in the form of diverted and lost sales.

      26.    To remedy Condemned Labz’ infringing conduct, counsel for Mr.

Wheat sent Condemned Labz a letter on July 6, 2020 setting out his exclusive rights


                                          6
         Case 1:20-cv-04875-LMM Document 1 Filed 12/02/20 Page 7 of 15




to use the registered ARSON® trademark. Condemned Labz, however, did not cease

its infringing conduct.

                                 COUNT I
               Trademark Infringement under 15 U.S.C. § 1125(a)

        27.   Mr. Wheat and Blackstone incorporate by reference all preceding

paragraphs as though fully set forth herein.

        28.   Without authorization or consent, Condemned Labz sold, and continues

to sell, in interstate commerce dietary supplements bearing the infringing ARSYN

product name.

        29.   Condemned Labz had constructive notice of the registered ARSON®

trademark on November 14, 2017 and had actual notice no later than February 22,

2019.

        30.   Despite said notice, Condemned Labz continued to sell in interstate

commerce dietary supplements bearing the infringing ARSYN product name.

        31.   Condemned Labz’ use of the infringing ARSYN product name does,

and is likely to, cause confusion, mistake, and deception amongst consumers of

dietary supplements, in violation of 15 U.S.C. § 1125(a).




                                          7
        Case 1:20-cv-04875-LMM Document 1 Filed 12/02/20 Page 8 of 15




       32.    Condemned Labz used the infringing ARSYN product name with

willful and deliberate intent to trade and capitalize on the goodwill established in the

registered ARSON® trademark.

       33.    Pursuant to 15 U.S.C. § 1117(a), Mr. Wheat and Blackstone should be

awarded their actual damages, costs and attorney fees, and Condemned Labz’s

profits derived from its infringing activities. Also, because Condemned Labz

engaged in its infringing activities knowingly and willfully, Mr. Wheat and

Blackstone should be awarded three times their damages, or three times Condemned

Labz’ profits from its unlawful activities, whichever amount is greater.

       34.    As a direct and proximate result of Condemned Labz’ infringement,

Mr. Wheat and Blackstone suffered damage to the goodwill and reputation of the

ARSON® registration, as well as ascertainable damages in the form of diverted or

lost sales.

       35.    Mr. Wheat and Blackstone are without adequate remedy at law for the

damages they continue to sustain due to Condemned Labz’s use of the infringing

ARSYN product name, and Condemned Labz’s infringing activities will continue

absent an injunction issued by this Court pursuant to 15 U.S.C. § 1116.




                                           8
        Case 1:20-cv-04875-LMM Document 1 Filed 12/02/20 Page 9 of 15




      36.    Mr. Wheat and Blackstone have been and continue to be damaged by

Condemned Labz’s infringing conduct and are therefore entitled to both monetary

and injunctive relief.

                                  COUNT II
       Violation of Georgia’s Deceptive and Unfair Trade Practices Act,
                            O.C.G.A. § 10-1-372(a)

      37.    Mr. Wheat and Blackstone incorporate by reference all preceding

paragraphs as though fully set forth herein.

      38.    Condemned Labz use, on competitive goods, of a product name

confusingly similar in appearance, sound, and meaning to Mr. Wheat’s registered

ARSON® trademark caused a likelihood of confusion, mistake and deception as to

the source of its goods.

      39.    Condemned Labz’ use of the infringing ARSYN product name on

dietary supplements – the same goods marketed under the ARSON® registration –

passes off the infringing ARSYN product as the ARSON® dietary supplement

offered by Blackstone, in violation of O.C.G.A. 10-1-372 (a)(1).

      40.    Condemned Labz’s affirmative actions described above cause a

likelihood of confusion and misunderstanding amongst consumers as to the source

of the dietary supplement offered under its infringing ARSYN product name,




                                          9
        Case 1:20-cv-04875-LMM Document 1 Filed 12/02/20 Page 10 of 15




constituting unfair and deceptive methods of competition, which are unlawful under

O.C.G.A. § 10-1-372(a)(2).

       41.    Condemned Labz’s use of the infringing ARSYN product name on

dietary supplements causes a likelihood of confusion or misunderstanding as to

affiliation, connection or association with the registered ARSON® trademark and

Blackstone, in violation of O.C.G.A. 10-1-372 (a)(3).

       42.    Condemned Labz’s use of the infringing ARSYN product name on

identical or substantially similar goods represents that the goods have sponsorship,

approval, characteristics, ingredients, uses, benefits, or quantities that they do not

have in violation of O.C.G.A. 10-1-372 (a)(5).

       43.    Condemned Labz’s actions create a likelihood of confusion and

misunderstanding amongst the consuming public, in violation of O.C.G.A. 10-1-372

(a)(12).

       44.    As a direct and proximate result of Condemned Labz’ infringement,

Mr. Wheat and Blackstone suffered damage to the goodwill and reputation of the

ARSON® registration, as well as ascertainable damages in the form of diverted or

lost sales.

       45.    Mr. Wheat and Blackstone are without adequate remedy at law for non-

monetary damages they continue to sustain as a direct and proximate result of


                                         10
       Case 1:20-cv-04875-LMM Document 1 Filed 12/02/20 Page 11 of 15




Condemned Labz’ infringement, and Condemned Labz’ unfair and deceptive trade

practices set forth herein will continue unless enjoined by this Court pursuant to

O.C.G.A. § 10-1-373.

      46.    In accordance with O.C.G.A. 10-1-373, Mr. Wheat and Blackstone

should be awarded costs and attorney fees incurred in pursuing Condemned Labz’s

infringing activities.

      47.    Mr. Wheat and Blackstone are therefore entitled to equitable and

injunctive relief, costs, and reasonable attorney fees.

                                COUNT III
                    Georgia Common Law Unfair Competition

      48.    Mr. Wheat and Blackstone incorporate by reference all preceding

paragraphs as though fully set forth herein.

      49.    Condemned Labz’s actions, as set forth above, constitute unfair

competition in violation of the common law of the State of Georgia.

      50.    No later than February 22, 2019, Condemned Labz’s infringement of

the registered ARSON® trademark became willful, thus warranting an award of

punitive damages under O.C.G.A. § 51-12-5.1.




                                          11
       Case 1:20-cv-04875-LMM Document 1 Filed 12/02/20 Page 12 of 15




      51.    Condemned Labz’s actions as described above have caused and will

continue to cause irreparable injury to Mr. Wheat and Blackstone and, unless

restrained, will continue to do so.

      52.    As a direct and proximate result of Condemned Labz’ conduct, Mr.

Wheat and Blackstone have suffered damages to the goodwill and reputation of the

ARSON® registration, as well as ascertainable damages in the form of diverted or

lost sales, in an amount to be determined at trial.

      53.    Condemned Labz acts of trademark infringement entitle Mr. Wheat and

Blackstone to both compensatory damages and punitive damages.

      54.    Mr. Wheat and Blackstone are without remedy at law, and Condemned

Labs’ activities will continue unless enjoined by this Court.

                              PRAYER FOR RELIEF

      WHEREFORE, Jared R. Wheat and Blackstone pray for judgment against

Condemned Labz as follows:

      1.     That Condemned Labz be adjudged to have violated 15 U.S.C. §

1125(a) by using its infringing ARSYN trademark on dietary supplements.

      2.     That Mr. Wheat and Blackstone be awarded damages sustained as a

consequence of Condemned Labz’s conduct.




                                          12
       Case 1:20-cv-04875-LMM Document 1 Filed 12/02/20 Page 13 of 15




      3.    That Mr. Wheat and Blackstone be awarded all profits Condemned

Labz obtained by selling goods bearing the infringing ARSYN product name.

      4.    That all of Condemned Labz’s confusing, misleading, and deceptive

goods and materials be destroyed as permitted under 15 U.S.C. § 1118.

      5.    For an order requiring Condemned Labz to deliver up for destruction

all tangible items bearing the infringing ARSYN product name, including without

limitation: labels, packaging, brochures, flyers, advertisements, and signs (and to

recall for such purpose any such products and materials in the possession, custody,

or control of any other person or entity) and to remove any reference to the ARSYN

product name from all websites over which it has a controlling influence.

      6.    For   preliminary   and    permanent    injunctive   relief   prohibiting

Condemned Labz, its agents, subsidiaries, and affiliates, from using any trademark

confusingly similar to Mr. Wheat’s registered ARSON® trademark in connection

with its products, including any packaging and promotional materials.

      7.    That Condemned Labz infringement be adjudged to constitute

deceptive, unfair, and unlawful practices under O.C.G.A. §10-1-372 (a).

      8.    That Condemned Labz be found to have knowingly and willfully

infringed the registered ARSON® trademark and judgment be against Condemned




                                        13
        Case 1:20-cv-04875-LMM Document 1 Filed 12/02/20 Page 14 of 15




Labz in the amount of three times damages or Condemned Labz’ profits, whichever

amount is greater, together with attorneys’ fees, per 15 U.S.C. § 1117(a).

        9.    That Mr. Wheat and Blackstone recover punitive damages.

        10.   That Mr. Wheat and Blackstone recover costs and reasonable attorney

fees.

        11.   That Mr. Wheat and Blackstone be granted prejudgment and post

judgment interest.

        12.   That Mr. Wheat and Blackstone have such other and further relief as

the Court deems just and proper.

                              JURY TRIAL DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure and all applicable

law, Mr. Wheat and Blackstone request a trial by jury on all issues so triable.




                                          14
Case 1:20-cv-04875-LMM Document 1 Filed 12/02/20 Page 15 of 15




Dated: December 2, 2020            Respectfully submitted,


                                   /s/ Arthur W. Leach
                                   Arthur W. Leach
                                   Georgia Bar No. 442025
                                   Art@ArthurWLeach.com
                                   Jessica H. Leach
                                   Georgia Bar No. 742326
                                   Jessica@ArthurWLeach.com
                                   The Law Office of Arthur W. Leach
                                   4080 McGinnis Ferry Rd, Suite 401
                                   Alpharetta, GA 30005
                                   Phone: (404) 786-6443

                                   ATTORNEYS FOR PLAINTIFFS




                              15
